Citation Nr: 0938489	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-07 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for ulnar neuropathy or 
peripheral neuropathy, including as due to Agent Orange 
exposure or secondary to diabetes mellitus.  

2.  Entitlement to service connection for diabetes mellitus, 
type II, due to Agent Orange exposure.

3.  Entitlement to service connection for sinus infection, 
including as due to Agent Orange exposure or secondary to 
diabetes mellitus.  

4.  Entitlement to service connection for ear infections, 
including as due to Agent Orange exposure or secondary to 
diabetes mellitus.  

5.  Entitlement to service connection for psychiatric 
disorder, to include a dysthymic disorder including as due to 
Agent Orange exposure, and to include posttraumatic stress 
disorder (PTSD).

6.  Entitlement to a total disability rating based on 
individual unemployability due to service connection 
disabilities (TDIU).  

7.  Entitlement to a temporary total rating based on 
hospitalization, pursuant 38 C.F.R. § 4.29, or based on 
convalescence, pursuant to 38 C.F.R. § 4.30.  

8.  Entitlement to service connection for allergic rhinitis.

9.  Entitlement to service connection for mixed 
hyperlipidemia.

10.  Entitlement to service connection for tobacco use 
disorder.


REPRESENTATION

Appellant represented by:	David A. Martinez, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to November 
1974.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  
The Veteran testified before the undersigned Judge at a 
videoconference hearing conducted in June 2009 between the RO 
and the Board at VA Central Office.  A transcript of that 
hearing is contained in the claims file.  

The Board notes that the Veteran's claims for service 
connection for psychiatric disorders have been combined as a 
single claim, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 
(2009), as discussed in the Remand portion of this decision, 
infra.  

In August 2009 submissions received via facsimile 
transmission, the Veteran raised additional service 
connection claims including for other peripheral neuropathy 
conditions as due to diabetes mellitus or as related to 
bilateral ulnar nerve transpositions, for renal disease 
secondary to diabetes mellitus, for retinal disease secondary 
to diabetes mellitus, for erectile dysfunction secondary to 
diabetes mellitus, for gum disease secondary to diabetes 
mellitus, for unilateral foot drop secondary to diabetes 
mellitus, for high blood pressure (hypertension) secondary to 
diabetes mellitus, and for other disease of cardiopulmonary 
circulation also as secondary to diabetes mellitus.  All 
these claims, to the extent new, have yet to be adjudicated 
by the RO.  They are not ripe for appellate review, and are 
accordingly referred to the RO for appropriate action.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.200 
(2009).  

The claims of entitlement to service connection for ulnar 
neuropathy or peripheral neuropathy, including as due to 
Agent Orange exposure or secondary to diabetes mellitus; 
service connection for diabetes mellitus, type II, due to 
Agent Orange exposure; service connection for sinus 
infection, including as due to Agent Orange exposure or 
secondary to diabetes mellitus; service connection for ear 
infections including as due to Agent Orange exposure or 
secondary to diabetes mellitus; service connection for 
psychiatric disorder, to include a dysthymic disorder 
including as due to Agent Orange exposure, and to include 
PTSD; entitlement to TDIU; and entitlement to a temporary 
total rating based no hospitalization, pursuant 38 C.F.R. 
§ 4.29, or based on convalescence, pursuant to 38 C.F.R. 
§ 4.30, are all addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required by the appellant.


FINDINGS OF FACT

In statements and testimony at a videoconference hearing 
before the undersigned on June 19, 2009, reduced to writing 
by a transcript of that hearing associated with the claims 
file, prior to the promulgation of a decision in the appeal, 
the Board received notification from the appellant, including 
through his authorized representative, that a withdrawal is 
requested of the appeal of the claims for service connection 
for allergic rhinitis, mixed hyperlipidemia, and a tobacco 
use disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant (or his representative) of the claim for 
service connection for allergic rhinitis have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant (or his representative) of the claim for 
service connection for mixed hyperlipidemia have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant (or his representative) of the claim for 
service connection for a tobacco use disorder have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (9).  Withdrawal may be made 
by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204 (9).  The appellant, including through his 
authorized representative, has withdrawn this appeal of the 
claims for service connection for allergic rhinitis, mixed 
hyperlipidemia, and a tobacco use disorder; and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  They withdrew these appeals by testimony and 
statements provided at a video conference hearing before the 
undersigned on June 19, 2009, reduced to writing by a 
transcript of that hearing associated with the claims file.  
Accordingly, the Board does not have jurisdiction to review 
the appeal for the claims for service connection allergic 
rhinitis, mixed hyperlipidemia, and a tobacco use disorder, 
and they are dismissed.


ORDER

The appeal of the claim for service connection for allergic 
rhinitis is dismissed. 

The appeal of the claim for service connection for mixed 
hyperlipidemia is dismissed.  

The appeal of the claim for service connection for a tobacco 
use disorder is dismissed.


REMAND
The Veteran's claims on appeal have been raised and addressed 
including as related to Agent Orange exposure or as related 
to PTSD, and all the claims accordingly require remand (with 
the exception of those claims on appeal withdrawn by the 
Veteran, supra), as discussed infra.  Specifically, the 
Veteran's claims for service connection for peripheral 
neuropathy, sinus infection, and ear infections have been 
addressed as due to Agent Orange exposure, or as due to 
diabetes mellitus, type II.  The Veteran has claimed service 
connection for diabetes mellitus, type II, as itself due to 
Agent Orange exposure on a presumptive basis.  He asserts 
exposure to Agent Orange either presumptively based on his 
presence in-country in Vietnam, or base on exposure to Agent 
Orange which was sprayed on or around bases where he was 
stationed in Thailand.  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
veteran, service connection for the asserted disorder for 
which such a presumption has been established will be 
presumed if manifested within the applicable presumptive 
period. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  However, this presumption of service connection 
may be rebutted by affirmative evidence to the contrary. 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

Regarding the Veteran's assertions of Agent Orange exposure 
in Thailand, VA has developed specific procedures to 
determine whether a veteran was exposed to herbicides in a 
vicinity other than the Republic of Vietnam or along the 
demilitarized zone (DMZ) in Korea.  VA's Adjudication 
Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, para. 10(n), directs that a detailed statement of 
the Veteran's claimed herbicide exposure be sent to the 
Compensation and Pension (C&P) Service via e-mail and a 
review be requested of the inventory of herbicide operations 
maintained by the Department of Defense (DoD) to determine 
whether herbicides were used or tested as alleged.  If the 
exposure is not verified, a request should then be sent to 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) for verification.  Further information is provided in 
BVA Fast Letter 09-20, dated May 6, 2009.  

It does not appear that the required evidentiary development 
procedures have been followed.  The U.S. Court of Appeals for 
Veterans Claims (Court) has consistently held that 
evidentiary development procedures provided in the 
Adjudication Procedure Manual are binding.  See Patton v. 
West, 12 Vet. App. 272, 282 (1999) (holding that the Board 
failed to comply with the duty-to-assist requirement when it 
failed to remand the case for compliance with the evidentiary 
development called for by M21-1).  The Board concludes that 
this matter must be remanded, including for compliance with 
the procedures set forth in the VA Adjudication Manual.

The Veteran asserts entitlement to service connection for a 
psychiatric disorder, to include PTSD and dysthymic disorder, 
and claims the dysthymic disorder is causally related to his 
Agent Orange exposure.  Regarding a service connection claim 
for PTSD, a granting of service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence (independent 
corroborating evidence) that the in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2009).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed. (DSM-IV).

The evidence necessary to establish the occurrence of a 
stressor during service to support a PTSD claim will vary 
depending on whether the Veteran was "engaged in combat with 
the enemy." See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 
If the evidence establishes that the Veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 
U.S.C.A. § 1154(b).

In a recent judicial precedent, the Court has held that 
claims for service connection for PTSD include claims for 
service connection for all psychiatric disabilities.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and other information of 
record).  The Veteran's claims for service connection for 
PTSD and for dysthymic disorder must thus be considered in a 
broader context as a claim for service connection for any 
indicated psychiatric disorder, to include both PTSD and 
dysthymic disorder.  

Notwithstanding certain assertions by the Veteran regarding 
combat exposure, either in submitted statement or in 
statements reflected in VA and private psychiatric treatment 
records where a diagnosis of PTSD was addressed, the Veteran 
did not assert combat exposure at his hearing before the 
undersigned, nor does there appear to be a verifiable basis 
for his having been exposed to combat in service, since his 
actual presence in Vietnam dueing service has not yet been 
established.  Rather, his assertions to treating mental 
health practitioners - including of "prolonged exposure to 
war in Vietnam during three tours in communications and 
intelligence," as made by the Veteran during an April 2007 
VA treatment assessment; and that he "went to Vietnam from 
1969 through 1972 with combat experience," as he said during 
a PTSD assessment at the Spanish Peaks Mental Health Center - 
tend to weigh against his credibility. 

His assertions or implications of participation in prolonged 
operations in combat environments in Vietnam are contradicted 
by the Veteran's service personnel records showing no such 
service in Vietnam, and are also contradicted by his own 
hearing testimony before the undersigned in support of his 
claim, when he asserted spending a total of three to for days 
in country in Vietnam during the entirety of his service.  
With the Veteran's credibility already so weakened, clear and 
reliable independent evidence to corroborate any combat 
service in Vietnam or any other exposure to stressors in 
service becomes necessary to support his claim for service 
connection for PTSD.  The Board must weigh the conflicting 
evidence, in any event.  VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).)

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The Veteran may thus support his 
claims, for instance, with medical opinion evidence support a 
causal link between service and a claimed disorder, or 
between Agent Orange exposure in service and a claimed 
disorder.  Of course, even with such an opinion between Agent 
Orange exposure in service and a claimed disorder, such an 
opinion must still be supported by evidence establishing that 
Agent Orange exposure in service, because a medical opinion 
based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Veteran should be afforded the opportunity to develop, 
and should be afforded appropriate assistance in developing, 
his broadened claim of entitlement to service connection for 
a psychiatric disorder, pursuant to Clemons.  Thus, theories 
of entitlement to be addressed must encompass not only PTSD 
to be based on some confirmed stressor (if any), and not only 
dysthymia based on Agent Orange exposure (if Agent Orange 
exposure may be established and if medical evidence is 
obtained supporting that causal link, pursuant to Combee), 
but also direct service connection, based on medical evidence 
causally linking a psychiatric disorder to service.  
38 C.F.R. § 3.303, 3.304(f).  

The Veteran's service personnel records inform that he was a 
communications specialist assigned to headquarters operations 
in Thailand during his military tours overseas.  He has 
asserted, including in hearing testimony, that he went on 
courier missions in Vietnam, including by Jeep or fixed-wing 
airplane, with a total of perhaps three or four days spent 
in-country in Vietnam.  The Veteran has further contended 
that these courier operations were top secret, and hence 
documentation of them has not been forthcoming.  His service 
personnel records, including a DA Form 973 dated in November 
1969, does inform that the Veteran obtained top secret 
clearance, with background investigation completed.  However, 
such clearance does not speak to any secret missions into 
Vietnam.  Absent verification of such missions, they cannot 
be accepted to support the Veteran's asserted claims as 
related to Agent Orange exposure or PTSD or any other claims.  
As already discussed, the Veteran's past contradicted 
assertions regarding combat exposure have already brought his 
credibility, and hence the credibility of all his assertions, 
into question.  

The Service Department should be asked to clarify the extent 
to which the Veteran's submitted documents indicating combat 
pay support his contentions of serving in-country in Vietnam 
during those intervals.  The Service Department should be 
afforded copies of those submitted documents, reflected as 
documents 24, 25, and 26, as discussed in the June 2009 
videoconference hearing before the undersigned (hearing 
transcript, pp. 8-9).  

The Veteran's claims for TDIU and for a temporary total 
rating based on hospitalization or convalescence are 
dependent on his being service connected for the disorders 
upon which he bases those claims, and hence the TDIU and 
temporary total rating claims are dependent upon, and 
intertwined with, the claims for service connection which are 
subject to remand herein.  38 C.F.R. §§4.16, 4.29, 4.30.  The 
Court of Appeals for Veterans Claims has held that a claim 
which is inextricably-intertwined with another claim which 
remains undecided and pending before VA must be adjudicated 
prior to a final order on the pending claim, so as to avoid 
piecemeal adjudication.  Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  These claims based on service-connected 
disabilities must accordingly be readjudicated by the RO 
(AMC) upon remand following adjudication of the service-
connection claims also the subject of this remand. 

Accordingly, the case is REMANDED for the following action:

1.  The RO (AMC) should again provide the 
Veteran with a VCAA letter, informing of the 
complete notice and duty-to-assist provisions 
as applicable to his claims.  The letter 
should address in particular his claim for 
service connection for a psychiatric disorder, 
to include PTSD and dysthymia.  The letter 
should advise him of the bases of the 
psychiatric disorder claim on direct or 
presumptive bases for psychiatric disorders 
other than PTSD.  

The letter should also address in particular 
claims for service connection based on Agent 
Orange exposure, and the new rulemaking 
discussed herein with procedures to address 
claims based on Agent Orange exposure in 
Thailand.  

The letter should explain the relative roles 
of VA and the Veteran in obtaining evidence to 
support the claim.  The letter should ask the 
Veteran to submit any evidence he has, and 
should inform him that it is ultimately his 
responsibility to see that pertinent evidence 
is received.

2.  With the Veteran's assistance, make 
appropriate efforts to obtain any yet-to-be-
obtained VA and private treatment and 
evaluation records pertaining to claimed 
disorders.  The Veteran should specifically be 
asked to assist in obtaining any such records 
of the private treatment..  

3.  The RO (AMC) should comply with the 
evidentiary development noted in M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, 
para. 10(n).  If confirmation of exposure 
is not obtained from DoD, inquiry should 
be made to the JSRRC, pursuant to the BVA 
Fast Letter 09-20, dated May 6, 2009. 

4.  The Service Department should be asked 
to clarify the extent to which the 
Veteran's submitted documents indicating 
combat pay support the Veteran's 
contentions of serving in-country in 
Vietnam during those intervals.  The 
Service Department should be afforded 
copies of those submitted documents, 
reflected as documents 24, 25, and 26, as 
discussed in the June 2009 hearing before 
the undersigned (hearing transcript, pp. 
8-9).  

5.  Thereafter, and following any other 
indicated development, the RO (AMC) should 
readjudicate the remanded claims de novo.  
If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and afforded appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


